Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 2008, which disqualified claimant from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked at the front desk of a doctor’s office for 21h years. After she lost her rent stabilized apartment in Brooklyn, she was purportedly unable to find affordable housing in Staten Island near her place of employment. Consequently, she resigned from her position and moved to Florida to live with her mother. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. The record does not disclose that claimant undertook significant efforts to find a suitable apartment or that her relocation to Florida was necessitated by financial considerations. Although she testified that she could not find an affordable apartment in Staten Island near her workplace, she did not identify any other areas that she looked, and she admitted that she did not look in BrooHyn. In addition, she failed to provide evidence to substantiate her claim that she had to move to Florida due to her financial circumstances. In view of the foregoing, substantial evidence supports the Board’s decision that claimant left her employment for personal and noncompel*1069ling reasons (see Matter of Berkmann [Commissioner of Labor], 18 AD3d 943 [2005]; Matter of Dampman [Sweeney], 246 AD2d 940, 941 [1998]).
Cardona, P.J., Peters, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.